Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9) in the reply filed on 11/16/22 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-15 are pending with claims 1-9 being examined and claims 10-15 deemed withdrawn.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what “fluid active circuitry” in line 3 is attempting to define. This is not a conventional term in the art, and it is ambiguous.  Applicants give examples in the specification of a heater, a sensor, an electromagnetic radiation source, or an actuator (see [14] of the instant specification). However, these are not explicit definitions and it is unclear what would or would not be defined by “fluid active circuitry”.  Is this only a circuit, or is it actual structure?  What is “fluid active” defining, and what makes the structure fluid active? The examiner notes that claim 9 would help to clarify this ambiguity.
Claims 2-9 are rejected based on further claim dependency.
Regarding Claim 3, it is unclear how the support substrate supports the semiconductor microchip in the microfluidic chamber and how the lid would seal against the support substrate and the semiconductor chip without clarification.  How does the lid seal against both the support substrate and the microchip if the support substrate is supporting the microchip?  The examiner suggests applicants better clarify the relationship of the lid and chamber in relation to the microchip and support substrate.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 and are being unpatentable under Harrison et al. (USRE43122E; hereinafter “Harrison”) in view of Cepheid et al. (WO9909042A2; hereinafter “Cepheid”) further in view of Joshua et al. (US20170341076A1; hereinafter “Joshua”).

Regarding claim 1, modified Harrison teaches a microfluidic device (Harrison; Title, Fig. 2A), comprising: a microfluidic chamber fluidly coupled to an inlet port and an outlet port (Harrison teaches a chamber 4 with an inlet 14 and an outlet 15; figure 2A items 4, 14 and 15)  and a bed of solid supports positioned within the microfluidic chamber fluidly positioned between the inlet port and the outlet port (Harrison; shows a bed of solid supports positioned between the inlet port 14 and outlet port 15 fig 2A item 12 Col. 5 line 42).  
Harrison does not specifically teach a semiconductor microchip including fluid active circuitry and transistor circuitry, where the transistor circuity provides onboard logic at the semiconductor microchip to control the fluid active circuitry. However, Cepheid teaches the analogous art of a microfluidic device (Cepheid; abstract, figure 12) with a semiconductor microchip (Cepheid; figure 12 shows an example of a cartridge 101 which includes processing electronics 151 that can includes a microprocessor, page 30 line 17-18) including fluid active circuitry and transistor circuitry (Cepheid; page 30, line 1, Cepheid includes flow controllers that are in the cartridge for controlling the fluid through the cartridge, also included in the cartridge are resistive sensors for sensing the presence of fluid in various channels and sites and can be coupled to an external fluid motive source which forces the fluid to flow through  the channel (Cepheid, page 30 line 1-8) wherein the transistor circuitry provides onboard logic at the semiconductor microchip to control the fluid active circuitry (Cepheid, page 30 line 17-27 includes microprocessors and power control circuits that control the operation of the microfluidic device)). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to include the semiconductor microchip with fluid active circuitry and onboard logic of Cepheid in the microfluidic chamber of Harrison because Cepheid teaches including processing electronics and microprocessors for controlling the flow of fluid and the operation of the microfluidic device. (Cepheid; page 30, line 1-20).
 Modified Harrison fails to disclose the semiconductor chip defines a portion of the microfluidic chamber. However, Joshua teaches the analogous art of a microfluidic chip with a semiconductor microchip defines a portion of the microfluidic chamber as shown in(Joshua; figure 2, item 205 and 230 [ 0023]). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the microfluidic chamber of modified Harrison to include a semiconductor chip that defines a portion of the microfluidic chamber as taught by Joshua because Joshua teaches a microfluidic chip coupled to a computing device has the advantage of testing samples in the chamber itself (Joshua; [0011]). 


Regarding claim 4, modified Harrison teaches the bed of solid supports includes silica, ceramic, polymer or a combination in a form of particles or fibers as shown in (Harrison; figure 2A, item 12). The packing material used for the experiments comprised silica based ODS beads (Harrison; Col. 6 line 18).

Regarding claim 5, modified Harrison teaches a bed of solid supports includes paramagnetic particles (Harrison; figure 2A item 12. Col 6, line 50 - 56).  

Regarding claim 6, modified Harrison teaches that the bed of solid supports includes surface-modified solid supports (Harrison; Col 6, line 34).  

Regarding claim 7, modified Harrison teaches the microfluidic device of claim 1. 
Modified Harrison fails to disclose the semiconductor microchip has an elongated aspect ratio with a width from 50 um to 1mm, a thickness from 50 um to 1 mm, and a length of 1.5 mm to 50 mm, wherein the inlet port and the outlet port are positioned so that the flow of fluid therebetween is along the length of the semiconductor chip. However, Cepheid teaches the analogous art of a microfluidic device and that the semiconductor microchip has an elongated aspect ratio as shown in (figure 9), with a width from 50 um to 1mm (Cepheid teaches the chamber has a width of 100-3000um; page. 24 lines 21-28 and Figure 9), a thickness from 50 um to 1 mm (Cepheid teaches the device extraction chamber has a depth/thickness of 200um; page 42 line 4-9), and a length of 1.5 mm to 50 mm (Cepheid teaches the device extraction chamber has a length of 2.8mm wherein the inlet port and the outlet port are positioned so that a flow of fluid therebetween is along the length of the semiconductor microchip as shown in figure 9; page 42 line 4-9). 
Cepheid and the claims differ in that although Cepheid does teach a width of 100 um to 3000um, Cepheid does not specifically teach the width dimension of 50 um to 1 mm as recited in the instant claims.  However, overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of the width of 100um to 1mm of Cepheid that corresponds to the claimed range of 50um to 1mm. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 9, modified Harrison teaches the microfluidic device of claim 1 (see above), with the semiconductor microchip (see above). 
Modified Harrison fails to disclose a fluid active circuity including a heater, a sensor, an electromagnetic radiation source, a fluid actuator or a combination thereof. However, Cepheid teaches the analogous art of a microfluidic device with a fluid active circuitry includes a heater (Cepheid; page 26, line 11 and page 48 line 7). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to include a heater as taught in Cepheid in the microchip of the microfluidic device of modified Harrison because Cepheid teaches including a heater helps heat the chamber (Cepheid; page 48, line 7).

Claim 2 is rejected under 35 U.S.C. 103 and is being unpatentable under Harrison et al. (USRE43122E; hereinafter Harrison) in view of Cepheid et al. (WO9909042A2; hereinafter Cepheid) further in view of Joshua  et al. (US20170341076A1; hereinafter Joshua ) further in view of Craig et al. (WO2017096414A1; hereinafter Craig).

Regarding claim 2, modified Harrison teaches the microfluidic device of claim 1 (see above), and the microfluidic chamber further defined by a lid (Harrison #9; col. 5 line 36-40, Fig. 2A). 
Modified Harrison fails to disclose the lid including a material selected from glass, quartz, polymer, amorphous polymer, or a combination thereof. However, Craig teaches the analogous art of a microfluidic chamber further defined by a lid including a material selected from glass, quartz, polymer, amorphous polymer, or a combination thereof (Craig; figure 4, items 50 and 52, [0051] line3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the lid of modified Harrison to be made from glass as taught by Craig because Craig teaches glass is a suitable material to manufacture the lid due to its inertness or reactivity (Craig; [0051]).


Claim 3 is rejected under 35 U.S.C. 103 and is being unpatentable under Harrison et al. (USRE43122E; hereinafter Harrison) in view of Cepheid et al. (WO9909042A2; hereinafter Cepheid) further in view of Joshua  et al. (US20170341076A1; hereinafter Joshua )  further in view of Huff et al. (US20180095067A1 herein Huff).

Regarding claim 3, modified Harrison teaches the microfluidic device of claim 1 (see above), with the microfluidic chamber and semiconductor microchip and lid (see above). 
Modified Harrison fails to disclose the microfluidic chamber further defined by a support substrate that supports the microfluidic chip and the lid is sealed against the support substrate and the semiconductor microchip. However, Huff teaches the analogous art of a microfluidic device in (Huff; figure 3A) the microfluidic chamber is defined by support substrate 110 where lid 120 is sealed against the support substrate and the electrodes (Huff; [0324]). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the microfluidic chamber and semiconductor microchip with a lid of modified Harrison to include a support substrate for supporting the microfluidic chamber as in Huff because Huff teaches support substrate that supports the electrodes and is covered with a lid (Huff; [0324])

Claim 8 is rejected under 35 U.S.C. 103 and is being unpatentable under Harrison et al. (USRE43122E; hereinafter Harrison) in view of Cepheid et al. (WO9909042A2; hereinafter Cepheid) further in view of Joshua  et al. (US20170341076A1; hereinafter Joshua )  further in view of Woudenberg et al. (US20110206576A1; hereinafter Woudenberg).

Regarding claim 8, modified Harrison teaches the microfluidic device of claim 1. 
Modified Harrison fails to disclose the microfluidic chamber has a volume from 1 nL to 100 µL. However, Woudenberg teaches the analogous art of a microfluidic chamber has a volume from 1 nL to 100 µL (Woudenberg teaches chamber volumes in the range of 1nL to 100nL; [0145]). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the microfluidic chamber of modified Harrison to have a volume of 1nL to 100uL as taught in Woudenberg because Woudenberg teaches that the reaction chamber dimensions in a microfluidic device can vary over a broad range (Woudenberg; [145]) and Woudenberg also teaches that it is well known to have a microfluidic chamber with dimensions between 1nL to 100uL (Woudenberg; [145]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX RAMIREZ whose telephone number is (571)272-9756. The examiner can normally be reached Monday - Friday 5:30am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AR/
Examiner, Art Unit 1798

/Benjamin R Whatley/Primary Examiner, Art Unit 1798